DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments after in the reply filed on June 10, 2021 after final are acknowledged and have been fully considered. Claims 41 and 46-50 are pending.  Claims 41 and 46-50 are under consideration in the instant office action. Claims 46-50 are newly added. Claims 1-40 and 42-45 are cancelled.  Claims 41 and 46-50 are allowed.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn. 
Examiner’s Statement of Reasons for Allowance
The claims are allowed as per the clear record of prosecution and applicant’s persuasive arguments provided on June 10, 2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619